IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00018-CV
 
In
the Matter of the Marriage of
Maureen
A.N. Anderson and Dennis W. Anderson,
 
 
 

From the 413th District
Court
Johnson County, Texas
Trial Court No. D200906005
 

MEMORANDUM  Opinion

 
By letter dated February 1, 2010, the
Clerk of this Court notified Appellant Dennis William Anderson that the clerk’s
record in the above cause had apparently not been filed because Appellant had
failed to pay or make arrangements to pay the clerk’s fee for preparation of the
record.  Appellant was further notified that if he desired to proceed with this
appeal, he must pay or make arrangements to pay the clerk’s fee and notify this
Court of the actions taken within 21 days after the date of this letter.  Appellant
was warned that if he failed to do so, this appeal may be dismissed for want of
prosecution.  See Tex. R. App. P.
37.3(b).
More than 21 days have passed, and we
have not been notified that Appellant has paid or made arrangements to pay the
clerk’s fee.  Accordingly, this appeal is dismissed for want of prosecution.  See
Tex. R. App. P. 37.3(b); 42.3(b).
 
 
REX D. DAVIS
Justice
 
 
Before Chief
Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Dismissed
Opinion
delivered and filed March 24, 2010
[CV06]